Exhibit 4.1 Form of Pooling and Servicing Agreement MORGAN STANLEY CAPITAL I INC., as Depositor, , as Master Servicer, , as Special Servicer, and , as Trustee, Paying Agent and Certificate Registrar. POOLING AND SERVICING AGREEMENT Dated as of , 20 COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES SERIES 20- This form of Pooling and Servicing Agreement is representative of the form of pooling and servicing agreement that may typically be used in a particular transaction.The provisions of the pooling and servicing agreement will vary from transaction to transaction, whether or not the provisions are bracketed in this form, to reflect the specific parties, the structure of the certificates, servicing provisions, asset pool, and other matters. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Definitions 7 Section 1.2 Calculations Respecting Mortgage Loans 83 Section 1.3 Calculations Respecting Accrued Interest 84 Section 1.4 Interpretation 84 Section 1.5 ARD Loan 85 ARTICLE II DECLARATION OF TRUST; ISSUANCES OF CERTIFICATES Section 2.1 Conveyance of Mortgage Loans 86 Section 2.2 Acceptance by Trustee 88 Section 2.3 Repurchase of Mortgage Loans for Material Document Defects and Material Breaches of Representations and Warranties 90 Section 2.4 Representations and Warranties 96 Section 2.5 Conveyance of Interests 98 ARTICLE III THE CERTIFICATES Section 3.1 The Certificates 98 Section 3.2 Registration 99 Section 3.3 Transfer and Exchange of Certificates 99 Section 3.4 Mutilated, Destroyed, Lost or Stolen Certificates Section 3.5 Persons Deemed Owners Section 3.6 Access to List of Certificateholders’ Names and Addresses Section 3.7 Book-Entry Certificates Section 3.8 Notices to Clearing Agency Section 3.9 Definitive Certificates Section 3.10 Depositable and Exchangeable Certificates ARTICLE IV ADVANCES Section 4.1 P&I Advances by the Master Servicer Section 4.2 Servicing Advances Section 4.3 Advances by the Trustee Section 4.4 Evidence of Nonrecoverability Section 4.5 Interest on Advances; Calculation of Outstanding Advances with Respect to a Mortgage Loan Section 4.6 Reimbursement of Advances and Advance Interest ARTICLE V ADMINISTRATION OF THE TRUST Section 5.1 Collections Section 5.2 Application of Funds in the Certificate Accounts and Interest Reserve Accounts Section 5.3 Distribution Account, Excess Interest Sub-account, Reserve Account and Floating Rate Account Section 5.4 Paying Agent Reports Section 5.5 Paying Agent Tax Reports ARTICLE VI DISTRIBUTIONS Section 6.1 Distributions Generally Section 6.2 REMIC I Section 6.3 REMIC II Section 6.4 Reserved Section 6.5 REMIC III Section 6.6 Allocation of Realized Losses, Expense Losses and Shortfalls Due to Nonrecoverability Section 6.7 Net Aggregate Prepayment Interest Shortfalls Section 6.8 Adjustment of Servicing Fees Section 6.9 Appraisal Reductions Section 6.10 Compliance with Withholding Requirements Section 6.11 Prepayment Premiums and Yield Maintenance Charges Section 6.12 Other Distributions. ARTICLE VII CERTAIN MATTERS CONCERNING THE TRUSTEE AND THE PAYING AGENT Section 7.1 Duties of the Trustee and the Paying Agent Section 7.2 Certain Matters Affecting the Trustee and the Paying Agent Section 7.3 The Trustee and the Paying Agent Not Liable for Certificates or Interests or Mortgage Loans Section 7.4 The Trustee and the Paying Agent May Own Certificates Section 7.5 Eligibility Requirements for the Trustee and the Paying Agent Section 7.6 Resignation and Removal of the Trustee or the Paying Agent Section 7.7 Successor Trustee or Paying Agent Section 7.8 Merger or Consolidation of Trustee or Paying Agent Section 7.9 Appointment of Co-Trustee, Separate Trustee, Agents or Custodian Section 7.10 Authenticating Agents Section 7.11 Indemnification of the Trustee and the Paying Agent Section 7.12 Fees and Expenses of Trustee and the Paying Agent Section 7.13 Collection of Moneys Section 7.14 Trustee to Act; Appointment of Successor Section 7.15 Notification to Holders Section 7.16 Representations and Warranties of the Trustee and the Paying Agent Section 7.17 Fidelity Bond and Errors and Omissions Insurance Policy Maintained by the Trustee and the Paying Agent ARTICLE VIII ADMINISTRATION AND SERVICING OF MORTGAGE LOANS Section 8.1 Servicing Standard; Servicing Duties Section 8.2 Fidelity Bond and Errors and Omissions Insurance Policy Maintained by the Master Servicer Section 8.3 Master Servicer’s General Power and Duties Section 8.4 Primary Servicing and Sub-Servicing Section 8.5 [Master] [Primary] Servicer May Own Certificates Section 8.6 Maintenance of Hazard Insurance, Other Insurance and Taxes Section 8.7 Enforcement of Due-On-Sale Clauses; Assumption Agreements; Due-On-Encumbrance Clause Section 8.8 Trustee to Cooperate; Release of Trustee Mortgage Files Section 8.9 Documents, Records and Funds in Possession of the Master Servicer to Be Held for the Trustee for the Benefit of the Certificateholders Section 8.10 Servicing Compensation Section 8.11 Master Servicer Reports; Account Statements Section 8.12 [Reserved] Section 8.13 [Reserved] Section 8.14 Operating Statement Analysis Reports Regarding the Mortgaged Properties Section 8.15 Other Available Information and Certain Rights of the Master Servicer Section 8.16 Rule 144A Information Section 8.17 Inspections Section 8.18 Modifications, Waivers, Amendments, Extensions and Consents Section 8.19 Specially Serviced Mortgage Loans Section 8.20 Representations, Warranties and Covenants of the Master Servicer Section 8.21 Merger or Consolidation Section 8.22 Resignation of the Master Servicer Section 8.23 Assignment or Delegation of Duties by the Master Servicer Section 8.24 Limitation on Liability of the Master Servicer and Others Section 8.25 Indemnification; Third-Party Claims Section 8.26 [Reserved] Section 8.27 Compliance with REMIC Provisions and Grantor Trust Provisions Section 8.28 Termination Section 8.29 Procedure Upon Termination Section 8.30 Swap Contract ARTICLE IX ADMINISTRATION AND SERVICING OF SPECIALLY SERVICED MORTGAGE LOANS BY THE SPECIAL SERVICER Section 9.1 Duties of the Special Servicer Section 9.2 Fidelity Bond and Errors and Omissions Insurance Policy of the Special Servicer Section 9.3 Sub-Servicers Section 9.4 Special Servicer’s General Powers and Duties Section 9.5 “Due-On-Sale” Clauses; Assignment and Assumption Agreements; Modifications of Specially Serviced Mortgage Loans; Due-On-Encumbrance Clauses Section 9.6 Release of Mortgage Files Section 9.7 Documents, Records and Funds in Possession of the Special Servicer to Be Held for the Trustee Section 9.8 Representations, Warranties and Covenants of the Special Servicer Section 9.9 Standard Hazard, Flood and Comprehensive General Liability Insurance Policies Section 9.10 Presentment of Claims and Collection of Proceeds Section 9.11 Compensation to the Special Servicer Section 9.12 Realization Upon Defaulted Mortgage Loans Section 9.13 Foreclosure Section 9.14 Operation of REO Property Section 9.15 Sale of REO Property Section 9.16 Realization on Collateral Security Section 9.17 [Reserved] Section 9.18 [Reserved] Section 9.19 [Reserved] Section 9.20 Merger or Consolidation Section 9.21 Resignation of the Special Servicer Section 9.22 Assignment or Delegation of Duties by the Special Servicer Section 9.23 Limitation on Liability of the Special Servicer and Others Section 9.24 Indemnification; Third-Party Claims Section 9.25 Reserved Section 9.26 Special Servicer May Own Certificates Section 9.27 Tax Reporting Section 9.28 Application of Funds Received Section 9.29 Compliance with REMIC Provisions and Grantor Trust Provisions Section 9.30 Termination Section 9.31 Procedure Upon Termination Section 9.32 Certain Special Servicer Reports Section 9.33 Special Servicer to Cooperate with the Master Servicer and Paying Agent Section 9.34 Reserved Section 9.35 Reserved Section 9.36 Sale of Defaulted Mortgage Loans Section 9.37 Operating Adviser; Elections Section 9.38 Limitation on Liability of Operating Adviser Section 9.39 Rights of Operating Adviser ARTICLE X PURCHASE AND TERMINATION OF THE TRUST Section 10.1 Termination of Trust Upon Repurchase or Liquidation of All Mortgage Loans Section 10.2 Procedure Upon Termination of Trust Section 10.3 Additional Trust Termination Requirements ARTICLE XI RIGHTS OF CERTIFICATEHOLDERS Section 11.1 Limitation on Rights of Holders Section 11.2 Access to List of Holders Section 11.3 Acts of Holders of Certificates ARTICLE XII REMIC AND GRANTOR TRUST ADMINISTRATION Section 12.1 REMIC Administration Section 12.2 Prohibited Transactions and Activities Section 12.3 Modifications of Mortgage Loans Section 12.4 Liability with Respect to Certain Taxes and Loss of REMIC Status Section 12.5 Grantor Trust Administration ARTICLE XIII EXCHANGE ACT REPORTING AND REGULATION AB COMPLIANCE Section 13.1 Intent of the Parties; Reasonableness Section 13.2 Additional Representations and Warranties of the Master Servicer, the Special Servicer, the Primary Servicer and the Paying Agent Section 13.3 Information to be Provided by the Master Servicer, the Special Servicer, the Primary Servicer and the Paying Agent Section 13.4 Information to be Provided by the Trustee Section 13.5 Filing Obligations Section 13.6 Form 10-D Filings Section 13.7 Form 10-K Filings Section 13.8 Sarbanes-Oxley Certification Section 13.9 Form 8-K Filings Section 13.10 Form 15 Filing; Incomplete Exchange Act Filings; Amendments to Exchange Act Reports Section 13.11 Annual Compliance Statements Section 13.12 Annual Reports on Assessment of Compliance with Servicing Criteria Section 13.13 Annual Independent Public Accountants’ Servicing Report Section 13.14 Indemnification Section 13.15 Amendments Section 13.16 Exchange Act Report Signatures Section 13.17 Termination of the Paying Agent and Sub-Servicers ARTICLE XIV MISCELLANEOUS PROVISIONS Section 14.1 Binding Nature of Agreement Section 14.2 Entire Agreement Section 14.3 Amendment Section 14.4 GOVERNING LAW Section 14.5 Notices Section 14.6 Severability of Provisions Section 14.7 Indulgences; No Waivers Section 14.8 Headings Not to Affect Interpretation Section 14.9 Benefits of Agreement Section 14.10 Special Notices to the Rating Agencies Section 14.11 Counterparts Section 14.12 Intention of Parties Section 14.13 Recordation of Agreement Section 14.14 Rating Agency Monitoring Fees EXHIBITS AND SCHEDULES EXHIBIT A-1 Form of Class[A-1] Certificate EXHIBIT A-2 Form of Class[A-1A] Certificate EXHIBIT A-3 Form of Class[A-2] Certificate EXHIBIT A-4 Form of Class[A-3-1FL] Certificate EXHIBIT A-5 Form of Class[A-3-1] Certificate EXHIBIT A-6 Form of Class[A-3-2] Certificate EXHIBIT A-7 Form of Class[A-AB] Certificate EXHIBIT A-8 Form of Class[A-4A] Certificate EXHIBIT A-9 Form of Class[A-4B] Certificate EXHIBIT A-10 Form of ClassX-2 Certificate EXHIBIT A-11 Form of Class[A-J] Certificate EXHIBIT A-12 Form of Class[B] Certificate EXHIBIT A-13 Form of Class[C] Certificate EXHIBIT A-14 Form of Class[D] Certificate EXHIBIT A-15 Form of Class[E] Certificate EXHIBIT A-16 Form of Class[F] Certificate EXHIBIT A-17 Form of Class[G] Certificate EXHIBIT A-18 Form of Class[H] Certificate EXHIBIT A-19 Form of Class[J] Certificate EXHIBIT A-20 Form of Class[K] Certificate EXHIBIT A-21 Form of Class[L] Certificate EXHIBIT A-22 Form of Class[M] Certificate EXHIBIT A-23 Form of Class[N] Certificate EXHIBIT A-24 Form of Class[O] Certificate -vii- EXHIBIT A-25 Form of Class[P] Certificate EXHIBIT A-26 Form of Class[EI] Certificate EXHIBIT A-27 Form of Class[R-I] Certificate EXHIBIT A-28 Form of Class[R-II] Certificate EXHIBIT A-29 Form of Class[R-III] Certificate EXHIBIT A-30 Form of Class[X-1] Certificate EXHIBIT A-31 Form of Class[X-Y] Certificate EXHIBIT B-1 Form of Initial Certification of Trustee (Section2.2) EXHIBIT B-2 Form of Final Certification of Trustee (Section2.2) EXHIBIT C Form of Request for Release EXHIBIT D-1 Form of Transferor Certificate for Transfers to Definitive Privately Offered Certificates (Section3.3(c)) EXHIBIT D-2A Form I of Transferee Certificate for Transfers of Definitive Privately Offered Certificates (Section3.3(c)) EXHIBIT D-2B Form II of Transferee Certificate for Transfers of Definitive Privately Offered Certificates (Section3.3(c)) EXHIBIT D-3A Form I of Transferee Certificate for Transfers of Interests in Book-Entry Privately Offered Certificates (Section3.3(c)) EXHIBIT D-3B Form II of Transferee Certificate for Transfers of Interests in Book-Entry Privately Offered Certificates (Section3.3(c)) EXHIBIT E-1 Form of Transfer Affidavit and Agreement for Transfers of REMIC Residual Certificates (Section3.3(e)) EXHIBIT E-2 Form of Transferor Certificate for Transfers of REMIC Residual Certificates (Section3.3(e)) EXHIBIT F Form of Transferor Certificate for Transfers of Regulation S Certificates EXHIBIT G Form of Exchange Certification -viii- EXHIBIT H Form of EUROCLEAR or Clearstream Certificate (Section3.7(d)) EXHIBIT I Investor Certification (Section5.4(a)) EXHIBIT J Form of Notice and Certification regarding Defeasance of Mortgage Loan (Section8.3(h)) EXHIBIT K Form of Sarbanes-Oxley Certification EXHIBIT K-1 Form of Performance Certification EXHIBIT L Form of Exchange Letter (Depositable Certificates for Exchangeable Certificates) EXHIBIT M Form of Exchange Letter (Exchangeable Certificates for Depositable Certificates) SCHEDULE I Loan Schedule SCHEDULE II Rates Used in Determination of ClassX Pass-Through Rates (“ClassX-1 Strip Rate” and “ClassX-2 Strip Rate”) SCHEDULE III ClassA-AB Planned Principal Balance SCHEDULE IV Servicing Criteria to be Addressed in Assessment of Compliance SCHEDULE V Additional Form 10-D Disclosure SCHEDULE VI Additional Form 10-K Disclosure SCHEDULE VII Form 8-K Disclosure Information SCHEDULE VIII Available Exchanges of Depositable Certificates and Exchangeable Certificates -ix- THIS POOLING AND SERVICING AGREEMENT is dated as of , 20 (this “Agreement”) among MORGAN STANLEY CAPITAL I INC., a Delaware corporation, as depositor (the “Depositor”), , as master servicer (the “Master Servicer”), , as special servicer (the “Special Servicer”) and , as trustee of the Trust, as paying agent and as certificate registrar (the “Trustee,” “Paying Agent” and “Certificate Registrar”). PRELIMINARY STATEMENT On the Closing Date, the Depositor will acquire the Mortgage Loans from [Morgan Stanley Mortgage Capital Inc., as seller (“MSMC”)], [and] [insert names of other sellers].On the Closing Date, the Depositor will acquire (i)the REMIC I Regular Interests and the Class[R-I] Certificates as consideration for its transfer to the Trust of the Mortgage Loans (other than any Excess Interest payable thereon) and the other property constituting REMIC I; (ii)the REMIC II Regular Interests and the Class[R-II] Certificates as consideration for its transfer of the REMIC I Regular Interests to the Trust; (iii)the REMIC III Certificates and the ClassA-3-1FL Regular Interest as consideration for its transfer of the REMIC II Regular Interests to the Trust; (iv) the Class[A-3-1FL] Certificates as consideration for its transfer of the ClassA-3-1FL Regular Interest to the Trust and for the Trustee, on behalf of the Trust, entering into the Swap Contract and (v)the Class[EI] Certificates as consideration for its transfer of the Excess Interest to the Trust.The Depositor has duly authorized the execution and delivery of this Agreement to provide for the foregoing and the issuance of (A) the REMIC I Regular Interests and the Class[R-I] Certificates representing in the aggregate the entire beneficial ownership of REMIC I, (B) the REMIC II Regular Interests and the Class[R-II] Certificates representing in the aggregate the entire beneficial ownership of REMIC II, (C) the REMIC III Certificates and the ClassA-3-1FL Regular Interest representing in the aggregate the entire beneficial ownership of REMIC III, (D)the Class[A-3-1FL] Certificates representing in the aggregate the entire beneficial ownership of the ClassA-3-1FL Grantor Trust and (E) the Class[EI] Certificates representing in the aggregate the entire beneficial ownership of the ClassEI Grantor Trust. Excess Interest received on the Mortgage Loans shall be held in the ClassEI Grantor Trust for the benefit of the Class[EI] Certificates.All covenants and agreements made by the Depositor and the Trustee herein with respect to the Mortgage Loans and the other property constituting the Trust are for the benefit of the Holders of the REMIC I Regular Interests, the REMIC II Regular Interests, the REMIC Regular Certificates, the Class[EI] Certificates, the Residual Certificates, the ClassA-3-1FL Regular Interest and the Swap Counterparty.The parties hereto are entering into this Agreement, and the Trustee is accepting the trusts created hereby, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged. The Class[A-1], Class[A-1A], Class[A-2], Class[A-3-1FL], Class[A-3-1], Class[A-3-2], Class[A-AB], Class[A-4A], Class[A-4B], Class[X-2], Class[A-J], Class[B], Class[C] and Class[D] Certificates will be offered for sale pursuant to the prospectus (the “Prospectus”) dated , 20, as supplemented by the free writing prospectus dated , 20 (together with the Prospectus, the “Free Writing Prospectus”), and as further supplemented by the final prospectus supplement dated , 20 (the “Prospectus Supplement,” and, together with the Prospectus, the “Final Prospectus Supplement”) and the Class[X-1], Class[X-Y], Class[E], Class[F], Class[G], Class[H], Class[J], Class[K], Class[L], Class[M], Class[N], Class[O], Class[P] and Class[EI] Certificates will be offered for sale pursuant to a Private Placement Memorandum dated , 20. REMIC I Each REMIC I Regular Interest (a “Corresponding REMIC I Regular Interest”) will relate to a specific Mortgage Loan.Each Corresponding REMIC I Regular Interest (other than the GroupX-Y REMICI Regular Interests) will have a pass-through rate equal to the REMIC I Net Mortgage Rate of the related Mortgage Loan, an initial principal amount (the initial “Certificate Balance”) equal to the Scheduled Principal Balance as of the Cut-Off Date (as herein defined) of the Mortgage Loan to which the Corresponding REMICI Regular Interest relates, and a latest possible maturity date set to the Final Rated Distribution Date (as defined herein).Each Group X-Y REMIC I Regular Interest will relate to a specific Specially Designated Co-op Loan.Each Group X-Y REMICI Regular Interest will have a Pass-Through Rate equal to the ClassX-Y Strip Rate, an initial notional amount equal to the Scheduled Principal Balance as of the Cut-Off Date of the Specially Designated Co-op Loan to which such Group X-Y REMIC I Regular Interest relates, and a latest possible maturity date set to the Final Rated Distribution Date.Excess Interest shall be included as an asset of REMIC I.The Class[R-I] Certificates will be designated as the sole Classof residual interests in REMIC I and will have no Certificate Balance and no Pass-Through Rate, but will be entitled to receive the proceeds of any assets remaining in REMIC I after all Classes of REMIC I Regular Interests have been paid in full. REMIC II The REMIC II Regular Interests have the pass-through rates and Certificate Balances or Notional Amount set forth in the definition thereof.The Class[R-II] Certificates will be designated as the sole Classof residual interests in REMIC II and will have no Certificate Balance and no Pass-Through Rate, but will be entitled to receive the proceeds of any assets remaining in REMIC II after all Classes of REMIC II Regular Interests have been paid in full. The following table sets forth the Classor Component designation, the corresponding REMIC II Regular Interest (the “Corresponding REMIC II Regular Interest”), the Corresponding Components of the Class[X-1] or Class[X-2] Certificates (the “Corresponding Components”) and the Original ClassREMIC II Certificate Balance for each Classof Principal Balance Certificates (and in the case of the Class[A-3-1FL] Certificates, the ClassA-3-1FL Regular Interest) (the “Corresponding Certificates”). -2- Corresponding Certificates Original Class Certificate Balance or Notional Balance Corresponding REMIC II Regular Interests (1) Original REMICII Certificate Balance or Notional Balance Corresponding Components of Class[X-1] or Class[X-2] Certificates (1) Class[A-1] $ A-1-1 $ A-1-1 A-1-2 $ A-1-2 A-1-3 $ A-1-3 Class[A-1A] $ A-1A-1 $ A-1A-1 A-1A-2 $ A-1A-2 A-1A-3 $ A-1A-3 A-1A-4 $ A-1A-4 A-1A-5 $ A-1A-5 A-1A-6 $ A-1A-6 A-1A-7 $ A-1A-7 A-1A-8 $ A-1A-8 A-1A-9 $ A-1A-9 Class[A-2] $ A-2 $ A-2 Class[A-3-1FL] $ A-3-1FL-1(2) $ A-3-1FL-1 A-3-1FL-2(2) $ A-3-1FL-2 A-3-1FL-3(2) $ A-3-1FL-3 A-3-1FL-4(2) $ A-3-1FL-4 Class[A-3-1] $ A-3-1-1 $ A-3-1-1 A-3-1-2 $ A-3-1-2 A-3-1-3 $ A-3-1-3 A-3-1-4 $ A-3-1-4 Class[A-3-2] $ A-3-2-1 $ A-3-2-1 A-3-2-2 $ A-3-2-2 Class[A-AB] $ A-AB-1 $ A-AB-1 A-AB-2
